_

L

39.25, 20 7Case W:241-cr-00071sAB3? :Docéument 18-5 Filed 04/12/21 Pdageiticf 4 ?.

 

 

 

 

 

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF [ORIGINAL DATE: INCIDENT NO:
STATE POLICE Tue, Jan 19, 2021 087-0000085-21
ORIGINAL INCIDENT REPORT “TIME RECEIVED: FILE CLASS:
/1910 52003
WORK UNIT: COUNTY:
MSP CALUMET POST HOUGHTON
SIA FORTUNATO TELEPHONE NO:
ADDRESS: STREET AND NO: city: STATE: | ZIP CODE:
INCIDENT STATUS:
OPEN

 

 

ASSIST FBI ON SEARCH WARRANTI/SEIZE FIREARMS-AMMO

INFORMATION:

D/Sgt Wickstrom and | assisted S/A Fortunato and three other FBI Agents conduct a search warrant at the
below listed residence. The FBI had a search warrant to search the residence and vehicles for evidence
linking Karl Dresch to the breach of the Capital Building in Washington D.C. Karl Dresch lived at this residence
and they have photographs of him inside of the Capital. Dresch was arrested earlier in the day and was
currently in the holding cell at the post. | was requested as uniform presence at the search.

Prior to executing the warrant, | was informed by S/A Fortunato that Dresch was a convicted felon. During the
search, the befow listed property was located by FBI Agents. The FBI photographed and documented where
the items were found. | seized the items for further investigation as Dresch is a convicted felon and cannot
possess them. The house was not going to be locked when we left though the FBI was going to have Dresch
contact someone to secure the house after we left.

VENUE:

HOUGHTON COUNTY

DATE & TIME:

ON OR AFTER: TUE, JAN 19, 2021 AT 1910

 

COMPLAINANT:

NAM: S/A FORTUNATO

BIR: RAC: WHITE ETH:

NBR: DIR: SEX: MALE DL: /
STR: DOB: SSN:

SFX: HGT: ‘" Sl: /
CTY: ST: WGT: FBI:

TXH: ZIP: HAI: MNU:

PAGE: | INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:

1 of 4 | KOSKELA, STEVEN, 834, TROOPER

 

 

 

 

PRINTED: 1/25/2021 13:57

 
 

2F Case AtQi-cr-00071,ABI! Doéument 18-5 Filed 04/12/21 Pagei@idf4°. 2

 

 

 

 

 

 

   

MICHIGAN DEPARTMENT OF = ORIGINAL DATE: INCIDENT NO:
STATE POLICE Tue, Jan 19, 2021 087-0000085-21
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:
1910 52003

TXW: EYE: PR:
SMT:
SUSPECT:

_ KARL FRIEDRICH-JOHANNES
NAM" DRESCH
BIR: RAC: ETH:
NBR: IR: SEX: DL: Po
STR: DOB: SSN:
SFX: HGT: SI: /
CTY: T: WGT: FBI:
TXH: : HAI: MNU:
TXW: EYE. PR:
SMT:
SEIZED:

SEIZED BY: KOSKELA

Prop 0001 -Type1: Rifle Type2: SEMI-AUTOMATIC Make: SKS Model: SKS Registered to Owner: Cal.:
7.62 BarLn: 20 Shots: 10 Finish: Blue Serial #:5720K OAN: Value: $400.00 Inscription: CCCP5700
Recovered Value: $400.00

Deserp: ONE SKS 7.62X39 CALIBER RIFLE WITH ATTACHED TANNISH CANVAS SLING AND ATTACHED
FOLDING BAYONET.

Obtained From:

  

ED INA BEDROOM ON THE SECOND FLOOR. [THAD ALREADY BEEN
PHOTOGRAPHED BY THE FBI. | DO NOT KNOW THE EXACT LOCATION WHERE IT WAS FOUND.
Date/Time Recovered: 01/19/2021 2045

SEIZED BY: KOSKELA

Prop 0002 -Type1: Shotgun Type2: PUMP/SLIDE ACTION Make: O. F. Mossberg & Sons Model: 500
Registered to Owner: Cal.:12G BarLn: 18 Shots: 6 Finish: Blue Serial #: J527652 OAN: Value: $300.00
Inscription: ENGLISH D ON STOCK Recovered Value: $300.00

Deserp: ONE MOSSBERG MODEL 500 12G PUMP SHOTGUN. ON BOTH SIDES OF THE STOCK IT HAS
SOME NON FACTORY GHECKERING ALONG WITH AN OLD ENGLISH D.

Obtained From:

02
31
| SEIZED THE SHOTGUN FROM THE ROOM/HALL AREA AT THE TOP OF THE STEPS ON THE SECOND
FLOOR. THE FBI HAD ALREADY PHOTOGRAPHED IT, | DO NOT KNOW WHERE THEY ACTUALLY
FOUND IT.

Date/Time Recovered: 01/19/2021 2045

 
    

 

 

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:
}

2 of 4 KOSKELA, STEVEN, 834, TROOPER !
PRINTED: 1/25/2021 13:57

 

 

 
LY

39, 25. 7)7Case 4:21 -cr-00071:ABI: szbDoéument 18-5 Filed 04/12/21 Pagelsidf 4°. 3

 

 

MICHIGAN DEPARTMENT OF | ORIGINAL DATE: INCIDENT NO:
STATE POLICE Tue, Jan 19, 2021 087-0000085-21
ORIGINAL INCIDENT REPORT | TIME RECEIVED: FILE CLASS:

11910 52003

 

 

 

SEIZED BY: KOSKELA

Prop 0003 -Type: AMMUNITION Value: $2.00

Descrp: 3 WINCHESTER WESTERN BRAND 12G SHOTGUN SHELLS. THE SHOT SIZE IS 7 1/2 SHOT.
THE CASINGS ARE RED IN COLOR AND THEY HAVE SILVER "LOW BRASS" AT THE BASE.

Obtained From:

  

RE REMOVED FROM A SHELF ADJACENT TO THE DINING ROOM TABLE.
THEY ARE IN THE FB] PHOTOGRPAHS MARKED WITH THE #7 PROPERTY MARKER.
Date/Time Recovered: 01/19/2021 2045

SEIZED BY: KOSKELA

Prop 0004 -Type: AMMUNITION Value: $15.00

Deserp: A FULL BOX OF 7.62X39 CALIBER AMMUNITION. THE BRAND IS RED ARMY STANDARD.
THEY HAVE A STEEL CASE AND COPPER FULL METAL JACKET BULLET. TWENTY (20) ROUNDS
TOTAL.

Obtained Fron:

02 -

31 -

THE FULL BOX OF 7.62X39 AMMUNITION WAS RECOVERED FROM A SHELF NEXT TO THE DINING
ROOM TABLE. THEY ARE IN THE FBI PHOTOGRPAHS MARKED WITH THE #7 PROPERTY MARKER.
Date/Time Recovered: 01/19/2021 2045

SEIZED BY: KOSKELA

Prop 0005 -Type: AMMUNITION Value: $100.00

Descrp: TWO ONE HUNDRED ROUND BOXES OF TULAMMO BRAND 7.62X39 AMMUNITION. IT IS
412GR FULL METAL JACKET AMMUNTION. ONE BOX IS FULL AND THE OTHER CONTAINS 95
ROUNDS. THERE ARE 195 ROUNDS TOTAL.

Obtained From:

02 -
31 -
THE 195 ROUNDS OF 7.62X39 AMMUNITION WAS FOUND IN THE ROOM/HALLWAY AREA AT THE TOP
OF THE STEPS ON THE SECOND FLOOR. THEY ARE THE FBI'S PHOTOGRAPHS THAT ARE LABELED
#8 WITH A YELLOW EVIDENCE MARKER.

Date/Time Recovered: 01/19/2021 2045

 
  
 

SEIZED BY: KOSKELA

Prop 0006 -Type: AMMUNITION Value: $13.00

Descrp: TWENTY TWO ROUNDS OF 7.62X39 AMMUNITION. THEY HAVE STEEL CASES AND COPPER
FULL METAL JACKET BULLETS.

Obtained From:

02 -
31 -
THE TWENTY TWO (22) 7.62X39 ROUNDS WERE FOUND IN A DRAWER IN THE SAME BEDROOM
FROM WHICH IS SIEZED THE SKS RIFLE. THEY WERE PHOTOGRAPHED NEXT TO THE #11 YELLOW
PROPERTY MARKER IN THE FBI PHOTOGRAPHS.

Date/Time Recovered: 01/19/2021 2045

 

 

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:
3 of 4 KOSKELA, STEVEN, 834, TROOPER

 

 

 

 

PRINTED: 1/25/2021 13:57

 

 

 

 
 

an. 25, 100 ase S12A-cr-OPQ71,ABI: Bocument 18-5 Filed 04/12/21 Pagewinf4», 4

 

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF | ORIGINAL DATE: INCIDENT NO:
STATE POLICE Tue, Jan 19, 2024 087-0000085-21
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:
1910 52003
STATUS:
OPEN
PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:
4 of 4 KOSKELA, STEVEN, 834, TROOPER

 

 

 

 

 

PRINTED: 1/25/2021 13:57
